Title: To Thomas Jefferson from John Hoomes, 29 January 1801
From: Hoomes, John
To: Jefferson, Thomas



Dear Sir
Bowling Green Jany 29th. 1801

Your esteemed favor of the 24th. Inst. came duly to hand, & on Saturday morning next, one of my servants shall set out with your horse, for the City of Washington. It is with great pain that I hear, congress seem determined to irretate the public mind as much as possible, if they had sumed up there whole powers of recollection, they could not have found three Subjects more irratable than those that have been lately & still are before them, (to witt) the attempt to defeat the election of President, the continuation of the Sedition law, & the rejection of the French Convention; what are we to expect from such representatives, & what do they deserve from their constituents, The people cannot long bear such neglect & contempt. I am dear Sir,
with great Esteem yr H obdt

John Hoomes

